900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence B. ROSS, Sr., Plaintiff-Appellant,v.William L. BALL, III, Secretary of the Navy, Defendant-Appellee.
No. 89-3303.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 27, 1989.Decided:  Feb. 1, 1990.Rehearing Denied March 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 88-2918)
Clarence B. Ross, Sr., appellant pro se.
Dale Preston Kelberman, Assistant United States Attorney, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Clarence B. Ross, Sr., appeals from the district court's order granting summary judgment for the defendant in Ross's Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  We also deny as moot Ross's motion to expedite the appeal.  Ross v. Ball, C/A No. 88-2918 (D.Md. July 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.